        


Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment No. 1”) is made this
17th day of December, 2013 by and among CSS INDUSTRIES, INC., a Delaware
corporation (together with its successors and/or assigns, “Borrower”), certain
of the Subsidiaries of Borrower (each a “Guarantor” and individually and
collectively, together with any other Guarantors who become party hereto from
time to time pursuant to Section 5.10, jointly and severally the “Guarantors”),
the banks and other financial institutions signatory hereto, together with other
such banks and financial institutions as may from time to time become parties to
this Agreement (together with their successors and/or assigns, collectively, the
“Lenders”; and each individually, a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders hereunder (in such capacity, together with its successors and/or assigns
in such capacity, the “Administrative Agent”).
BACKGROUND
The Borrower, Guarantor, Administrative Agent and Lender are parties to that
certain Credit Agreement dated March 17, 2011 (as amended hereby and as may be
further amended or otherwise modified from time to time, the “Credit
Agreement”).
The Borrower has requested, and the Administrative Agent and Lenders have
agreed, subject to the terms and conditions hereof, to amend the Credit
Agreement in certain respects as set forth herein.
In consideration of the foregoing premises and the agreements hereinafter set
forth, and intending to be legally bound hereby, the parties hereto agree as
follows:
1.    Letter of Credit Fees. Section 2.3(a) of the Credit Agreement is amended
and restated to read in full as follows:
(a)    Letter of Credit Fee; Letter of Credit Negotiation Fee. In consideration
of the LOC Commitment, the Borrower agrees to pay to the Issuing Lender (i) a
fee (each, a “Letter of Credit Fee” and collectively, the “Letter of Credit
Fees”) equal to 0.95% per annum on the average daily maximum amount available to
be drawn under each standby Letter of Credit from the date of issuance to the
date of expiration and (ii) a negotiation fee (each, a “Letter of Credit
Negotiation Fee” and collectively, the “Letter of Credit Negotiation Fees”)
equal to 0.25% of the amount drawn on any commercial Letter of Credit issued by
the Issuing Lender. The Issuing Lender shall, promptly upon receipt from the
Borrower, pay over to the Administrative Agent for the ratable benefit of the
Lenders (including Wells Fargo) in accordance with their respective Commitments,
each Letter of Credit Fee and each Letter of Credit Negotiation Fee; provided,
however, that any Letter of Credit Fees and Letter of Credit Negotiation Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided cash
collateral satisfactory to the Issuing Lender pursuant to Section 2.2 shall be
payable, to the maximum extent permitted by applicable law, to the other Lenders
in accordance with the upward adjustments in their respective Commitment
Percentages allocable to such Letter of Credit pursuant to Section 2.18(a)(iv),
with the balance of such fee, if any, payable to the Issuing Lender for its own
account. Each Letter of Credit Fee shall be payable quarterly in arrears on the
last Business Day of each calendar quarter, based on the average face amount of
Letters of Credit outstanding during the quarter, and on the Commitment
Termination Date. Each Letter of Credit Negotiation Fee shall be payable at the
time of any draw under the applicable Letter of Credit.
2.    Effectiveness. The foregoing amendment to Section 2.3(a) of the Credit
Agreement is effective immediately upon execution of this Amendment No. 1 by the
Borrower, the Lenders and the Administrative Agent, with retroactive effect to
the date of the Credit Agreement.
(Signature Pages to Follow)

US_ACTIVE-114810125.2-JSLAWLOR

--------------------------------------------------------------------------------

        


Exhibit 10.1



IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 the day
and year first written above.
BORROWER:
CSS INDUSTRIES, INC.,
a Delaware corporation
[signature1.jpg]


LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender
        
[signature2.jpg]


CITIZENS BANK OF PENNSYLVANIA,
as Lender
        
[signature3.jpg]




ADMINISTRATIVE AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
[signature4.jpg]



(Signature Page to Amendment No. 1)